Citation Nr: 0616207	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating for post-
operative residuals, meniscectomy, right knee, evaluated as 
noncompensable from March 30, 1972, and 10 percent from 
February 14, 1976.

2.  Entitlement to an initial rating in excess of 10 percent 
for limitation of motion on flexion due to arthritis, right 
knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for limitation of motion on extension due to arthritis, right 
knee.

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from December 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1978, 
November 2001, February 2004, September 2004, and February 
2005 of the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran's retained attorney retired from the active 
practice of law, and a March 2006 Board letter informed the 
veteran of his right to representation and asked him to 
inform the Board of his desires as to representation.  In his 
March 2006 response, the veteran informed the Board that he 
represented himself.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The claims file reflects a long and complex procedural 
history.  An August 1978 rating decision granted service 
connection for post-operative residuals of a meniscectomy, 
right knee, with a noncompensable evaluation, effective March 
1978.  The veteran perfected an appeal of that determination 
by a substantive appeal which was received by the RO in 
November 1978.  The RO, however, never certified that appeal 
to the Board and continued to adjudicate interim "claims" 
related to the veteran's right knee.

In September 2000, the then veteran's representative 
submitted a claim of clear and unmistakable error related to 
August 1978 rating decision.  The representative's September 
2000 letter also asserted that the veteran still had an open 
claim for which he was entitled to a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Specifically, in a May 1972 letter, the RO denied the 
veteran's initial April 1972 application for entitlement to 
service connection for the right knee disability.  In a July 
1972 letter, the veteran provided additional information 
related to his in-service injury and resulting disability.  
The claims file reflects no evidence of the RO having taken 
further action related to the veteran's July 1972 letter or 
the 1972 claim.  The RO treated the veteran's June 1976 VA 
Form 21-526 as a new claim, which the August 1978 rating 
decision adjudicated and allowed.  The representative's 
September 2000 letter asserted that the veteran's July 1972 
letter was in fact a Notice of Disagreement, it should have 
been treated as such, and requested a SOC.

A November 2001 rating decision granted service connection 
and a separate 10 percent evaluation for limitation of motion 
on flexion due to arthritis of the right knee.  The February 
2004 rating decision granted an earlier effective date of 
March 30, 1972, the day after the veteran's discharge from 
active service, for entitlement to service connection for the 
right knee meniscectomy residuals.  The February 2004 rating 
action applied staged ratings for that right knee disorder.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The right 
knee was rated noncompensable for the period prior to 
February 14, 1976.  A temporary 100 percent rating was 
granted beginning April 7, 1976 to April 30, 1976 for the 
meniscectomy and convalescence, and a 10 percent rating for 
the period on and after June 1, 1976.  The veteran appealed 
the schedular ratings.

The February 2004 rating action also granted service 
connection for PTSD with an initial rating of 30 percent, 
effective September 2000, the date that claim was received.  
The veteran appealed the initial rating.  

A February 2005 rating decision granted a separate evaluation 
of 10 percent based on limitation of motion of the right knee 
on extension due to arthritis.  The veteran also appealed 
that action.

The RO issued the veteran a Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), notice 
letters in April [2001] and March 2002 that addressed his 
right knee increased rating claim.  The claims file reflects 
no evidence of the veteran having received a VCAA notice 
letter related to his appeal of the initial evaluation of his 
PTSD.  

In March 2004, the veteran submitted his application for 
TDIU.  A March 2004 VCAA notice letter was issued for the 
TDIU claim, but it only addressed the issue of service 
connection.  It provided no guidance for a claim for TDIU.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
and an increased rating for his right knee meniscectomy 
residuals, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the other disabilities on appeal.  The 
Board further notes that he was never provided with notice 
that he could submit or request evidence which pertained to 
his right knee meniscectomy residuals since March 1972, the 
date of the retroactive award of service connection for that 
disability.

Thus, remand for proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) is required to include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if increased ratings are 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  Corrective notice pertaining to TDIU 
must also be provided.

Although VA examinations were conducted in 2004, the reports 
of examinations indicate that the claims file was not 
reviewed in conjunction with those examinations.  Thus, on 
remand, additional VA examinations should be scheduled for 
his right knee disabilities and PTSD, to include review of 
the claims file.  The examiners should provide an opinion as 
to whether the veteran's service connected disabilities, 
without regard to age or nonservice connected disabilities, 
prohibit the veteran from obtaining or maintaining gainful 
employment.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied, with respect to the claims 
for an increased initial rating for 
residuals of right knee meniscectomy since 
March 1972; increased initial rating for 
limitation of flexion due to arthritis in 
the right knee; increased initial rating 
for limitation of extension in the right 
knee; increased initial rating for PTSD; 
and entitlement to TDIU.  See also 38 
C.F.R. § 3.159 (2002).  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
to include staged ratings, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain current VA 
treatment records since September 2004 
from the VA medical facility in 
Northport, New York.  

3.  The veteran should be afforded VA 
orthopedic and psychiatric examinations 
to determine the current level of 
severity of the veteran's right knee 
disorders and his PTSD, and the impact of 
those disabilities on employment 
capabilities.  The claims folder must be 
made available to and reviewed by the 
examiners prior to completion of the 
examination.  All studies and tests 
deemed necessary should be conducted.  

Following examination of the veteran and 
review of the claims file, the examiners 
should provide an opinion as to the 
impact his service connected right knee 
conditions and PTSD have on the veteran's 
ability to obtain and retain gainful 
employment.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





